 



EXHIBIT 10.21
BANK ONE CORPORATION
DEFERRED COMPENSATION PLAN
Effective January 1, 2000
1. Purpose. The purpose of the BANK ONE CORPORATION Deferred Compensation Plan
(the “Plan”) is to provide individuals described in Section 3 who are employees
of BANK ONE CORPORATION (the “Corporation”) and its subsidiaries and affiliates
(each an “Employer”; collectively, the “Employers”) with the opportunity to
elect to defer the payment of all or a portion of their Covered Compensation.
2. Definitions.
(a) Beneficiary means any person or entity designated by a Participant on a form
provided by the Plan Administrator to receive benefits in the event of the death
of the Participant. Each designation shall revoke a Participant’s previous
designations and shall be effective only when filed in writing and accepted by
the Plan Administrator during the Participant’s lifetime. If a Participant fails
to designate a Beneficiary in the manner provided above, the Participant’s
account hereunder shall be distributed to the legal representative or
representatives of the Participant’s estate.
(b) Board means the Board of Directors of the Corporation, excluding any member
who is an officer or Employee of the Corporation.
(c) BOC Plan means the Banc One Corporation Compensation Deferral Plan, as in
existence immediately prior to the Effective Date.
(d) Committee means the Organization, Compensation and Nominating Committee of
the Board.
(e) Code means the Internal Revenue Code of 1986, as amended.
(f) Corporation means BANK ONE CORPORATION or its successor or successors and
its fifty percent (50%) or more owned subsidiaries.
(g) Covered Compensation means the amount of a Participant’s annual cash
incentive bonus or bi-weekly salary, as well as any other cash compensation,
designated by the Committee as eligible for deferral. The Committee may express
such amount as a whole percentage or a whole dollar amount, and the Plan
Administrator shall communicate such limits to the Participant prior to his or
her enrollment in the Plan.
(h) Effective Date means the effective date of this amended and restated Plan,
January 1, 2000.
(i) Educational Account means an account established at the election of a
Participant, consisting of funds the Participant elects to use for eligible
educational expenses, as provided under Section 6(c) hereof and rules
established by the Plan Administrator for the administration of Educational
Accounts.
(j) Eligible Employee means an Employee who satisfies the requirements of
Section 3.
(k) Employee means an individual who is employed by an Employer.
(l) Exchange Act means the Securities Exchange Act of 1934, as amended.
(m) FCNBD Plan means the First Chicago NBD Corporation Deferred Compensation
Plan, as in existence immediately prior to the Effective Date.
(n) FUSA Plan means the First USA Deferred Compensation Plan, as in existence
immediately prior to the Effective Date.

1



--------------------------------------------------------------------------------



 



(o) Investment Funds means those investment alternatives under the Plan which
will be used to calculate the periodic investment experience of each
Participant’s account and shall be the investment alternatives offered under the
BANK ONE CORPORATION Savings and Investment Plan or any other investment
alternatives designated by the Committee.
(p) Participant means either (i) an Eligible Employee who has elected to defer
all or a portion of Covered Compensation, (ii) a former Employee for whom an
account is maintained under the Plan, or (iii) an individual whose unfunded
accrued benefit under another unfunded, non-tax-qualified deferral plan is
transferred to this Plan, as described in Section 3.
(q) Plan means the BANK ONE CORPORATION Deferred Compensation Plan. This Plan is
an amendment and restatement of the FCNBD Plan and the BOC Plan, and is also
intended to replace the FUSA Plan as of the effective date of this amendment and
restatement.
(r) Plan Administrator means the Corporation’s Head of Compensation and
Benefits; provided, however, that, the Committee shall be the Plan Administrator
with respect to any Participant who is an “officer” as defined in Section 16 of
the Exchange Act.
3. Eligibility. The Committee shall designate the Employees who are eligible to
participate in this Plan. In addition, each individual who is a participant
under the FCNBD Plan or BOC Plan as in effect on the day immediately preceding
the Effective Date and each former Employee for whom an account is maintained
under the Plan shall participate in this Plan to the extent of any deferred
amounts that remain unpaid.
4. Transfers from Other Plans. Subject to the approval of the Plan
Administrator, the Plan may accept the transfer of (a) any unfunded account or
benefit that would otherwise be accrued on behalf of an individual under the
terms of an agreement in effect between such individual and the Corporation or
an entity acquired by or merged with or into the Corporation; and (b) an
individual’s accrued benefit from another unfunded deferred compensation or
severance plan maintained by the Corporation, or an entity acquired by or merged
with or into the Corporation, at which time the individual will become a
Participant to the extent of the transferred unfunded account or benefit. Such
transferred benefit shall be credited to the Participant’s account under this
Plan and shall become subject to the terms and conditions of this Plan.
5. Election to Defer Covered Compensation. An Eligible Employee may elect to
defer payment of Covered Compensation for a period established by the Plan
Administrator. Such period may be determined by reference to a specific date or
event. The Plan Administrator shall establish guidelines and procedures
regarding an Eligible Employee’s right to elect and/or modify an election to
defer the payment of Covered Compensation. The Plan Administrator may revise
such guidelines and procedures from time to time as it deems necessary or
appropriate.
6. Participant’s Account.
(a) The amount of Covered Compensation that has been deferred shall be credited
to a memorandum or book entry account maintained on behalf of the Participant.
Amounts credited pursuant to this Plan are credited for bookkeeping purposes
only, shall not represent either a cash deposit or actual shares or units in any
of the Investment Funds, shall not give any Participant any special right in
cash or shares held or owned by the Corporation, and shall not give rise to any
cause of action by Participants against the Corporation, except at such time as
the Participant shall become entitled to receive payment in cash in accordance
with the terms of this Plan. The Plan Administrator shall furnish quarterly
statements to Participants showing the amounts credited to each of the
Investment Funds as of the statement date.
(b) Amounts transferred under Section 3 from a plan, program or arrangement
maintained by the Corporation (including a plan maintained solely for the
purpose of providing retirement benefits for Employees in excess of the
limitations imposed by Sections 401(a)(17), 401(k), 402(g) and 415 of the Code)
may, in the Plan Administrator’s sole discretion, be aggregated with other
deferred amounts.

2



--------------------------------------------------------------------------------



 



(c) The Plan Administrator may, in its sole discretion, establish rules under
which a Participant may elect to segregate amounts from his or her account into
a separate Educational Account to be used to pay specified educational expenses.
The Participant shall be required to make elections regarding the establishment
of an Educational Account within time periods established by the Plan
Administrator. The Plan Administrator, in its sole discretion, may aggregate
with other deferred amounts any funds previously designated by a Participant for
allocation to an Educational Account, subject to any restrictions and penalties
provided under Section 10(d).
7. Investment of Participant’s Account. A Participant shall elect to have his or
her account treated as if invested in one (1) or more of the Investment Funds.
The Participant’s account will be adjusted periodically to reflect the
investment experience of the Investment Funds that the Participant elected. Each
Participant may file an election with the Plan Administrator (in the manner
prescribed by the Plan Administrator) to reallocate the investment of his
account among the Investment Funds. The frequency, timing and form of investment
reallocation directions shall be determined by the Plan Administrator. To the
extent necessary to comply with Section 16 of the Exchange Act, the Plan
Administrator shall establish rules regarding and otherwise restrict the extent
to which an “officer,” as defined under Section 16 of the Exchange Act, may
elect to have his or her account, or any portion thereof, treated as though it
were invested in the BANK ONE CORPORATION common stock investment fund. If a
Participant fails to make an election under this Section 7, his or her account
shall be treated as though it were invested in the Investment Fund consisting of
shares of a money market fund. In addition and notwithstanding the foregoing,
the Plan Administrator may, in its sole discretion, determine the investment
treatment afforded to amounts allocated by a Participant to an Educational
Account.
8. Benefit. A Participant shall be entitled to a distribution of his account,
equal to the amount deferred or transferred and adjusted for the investment
experience attributable to such deferred or transferred amounts as though such
amounts been invested in the Investment Funds as directed by the Participant.
9. Distribution of Accounts Pursuant to Participant’s Election.
The Plan Administrator, in its sole discretion, shall establish rules governing
the distribution of a Participant’s account, including special rules governing
the distribution of a Participant’s benefits at the time of his or her (a) death
or (b) termination of employment prior to satisfying specified age and service
requirements for retirement.
10. Payments Prior to Death or Termination of Employment.
(a) In the event a Participant experiences an unforeseeable emergency, as
determined under paragraph (b) below, the Plan Administrator may authorize the
distribution of all or a portion of the Participant’s account, without regard to
the payment dates otherwise established by the Plan Administrator under
Sections 5 and 9, but only if the Plan Administrator determines that such action
is necessary to prevent severe financial hardship to the Participant. Such
action shall be taken only if a Participant (or his legal representatives or
successors) signs an application describing fully the circumstances which are
deemed to justify the payment, together with an estimate of the amounts
necessary to prevent severe financial hardship. Each such application shall be
approved by the Plan Administrator, who shall certify that, according to the
best of his knowledge and belief the statements on the application are true. The
Plan Administrator, in its sole discretion, may suspend deferrals of Covered
Compensation by Participants receiving distributions under this Section 10(a)
for up to twelve (12) months following receipt of such distributions by the
Participants.
(b) For the purpose of this Section 10, the term “unforeseeable emergency” shall
mean a severe financial hardship to a Participant or his dependents (as defined
in Section 152(a) of the Code), loss of a Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances beyond
the Participant’s control. Hardship payments shall only be made to the extent
necessary to satisfy the emergency need, and shall not be made to the extent
that the hardship is or may be relieved through other means, including
reimbursement or compensation, by insurance or otherwise, or by cessation of
deferrals under this Plan.

3



--------------------------------------------------------------------------------



 



(c) Upon the request of a Participant, the Plan Administrator may also authorize
the distribution of all or a portion of the Participant’s account, without
regard to the payment dates established by the Plan Administrator under
Sections 5 and 9, provided the portion of the Participant’s account from which
such distribution is made is first reduced by an amount that shall equal the
greater of either (i) ten percent (10%) of the applicable portion of the
Participant’s account, or (ii) a “substantial penalty” as determined by the Plan
Administrator upon advice of counsel so as to assure there is no constructive
receipt of Participants’ accounts under the Plan.
(d) In the event that a Participant establishes an Educational Account (as
described under Section 6(c) hereof), the Participant may request a distribution
from his or her Educational Account in order to pay eligible educational
expenses. The Plan Administrator shall establish guidelines and procedures
relating to (i) the types and verification of eligible education expenses, and
(ii) requests for payments from an Educational Account. If amounts remain in a
Participant’s Educational Account at the close of the period determined by the
Plan Administrator for use thereof, or if the Plan Administrator determines that
amounts paid to a Participant from his or her Educational Account are not used
for eligible educational expenses, the Plan Administrator may reduce the amount
remaining in the Participant’s Educational Account by an amount equal to the
greater of (i) the amount remaining in the Educational Account or so misused by
the Participant (as applicable), multiplied by ten percent (10%), or (ii) a
“substantial penalty” as determined by the Plan Administrator upon advice of
counsel so as to assure there is no constructive receipt of Participants’
accounts under the Plan. If the funds remaining in the Participant’s Educational
Account are insufficient to make such reduction, the Plan Administrator shall
reduce the Participant’s account by the amount determined under the preceding
sentence.
11. Acceleration of Payment. The Chief Executive Officer or Chairman of the
Board of the Corporation may, in his sole discretion, accelerate any payment
under this Plan for any Participants who are not “officers,” as defined under
Section 16 of the Exchange Act. The Committee may, in its sole discretion,
accelerate any payment under this Plan for Participants who are “officers,” as
defined under Section 16 of the Exchange Act.
12. Withholding. In administering the Plan, the Corporation shall withhold any
sums required to be withheld under any applicable local, state and federal tax
laws.
13. Valuation of Account Prior to Distribution. A Participant’s distributable
account shall be valued as of the first business day of the month of payment.
14. Administration. This Plan shall be administered by the Plan Administrator,
and its decision on any matter involving the interpretation of the Plan shall be
final and binding on all parties; provided, however, that the Plan Administrator
may not take any action with respect to any benefits payable to the Plan
Administrator under the Plan unless such action could have been taken even if he
were not the Plan Administrator. The Plan Administrator shall have the full
responsibility, power and authority to administer the Plan and, within the
limits provided by the Plan, the power to: (a) Determine, in its sole
discretion, all questions arising concerning the construction and interpretation
of the Plan and in its administration, including, but not by way of limitation,
the determination of the rights of eligibility under the Plan of Employees,
Participants, and Beneficiaries, the amount of their respective benefits and the
timing and method of distribution, and to interpret and remedy, if necessary,
ambiguities, inconsistencies, or omissions;
(b) Adopt such rules and regulations as it may deem reasonably necessary for the
proper and efficient administration of the Plan and consistent with its purpose;
(c) Enforce the Plan, in accordance with its terms and with the Plan
Administrator’s rules and regulations; and
(d) Do all other acts, in its judgment necessary or desirable, for the proper
and advantageous administration of the Plan.

4



--------------------------------------------------------------------------------



 



15. Miscellaneous.
(a) Prohibition on Alienation. Benefits under the Plan may not be anticipated,
alienated, assigned or encumbered and any attempt to do so shall be void; except
however, to the extent permitted by applicable law, the Corporation, in its sole
discretion, may reduce a Participant’s account by any amounts owing by the
Participant to the Corporation.
(b) Litigation by Participants or Other Persons. To the extent permitted by law,
if a legal action begun against the Corporation or an Employee or director
thereof, or the Board, or any member thereof, by or on behalf of any person
results adversely to that person, or if a legal action arises because of
conflicting claims to benefits accrued and/or payable to a Participant or
Beneficiary, the cost to the Corporation or Employee or director thereof, or the
Board or any member thereof, of defending the action will be charged to the
extent possible to the sums, if any, that were involved in the action or were
payable to, or on account of, the Participant or Beneficiary concerned.
(c) Indemnification. Any person who is or was a director, officer, or Employee
of the Corporation and each member of the Board shall be indemnified and saved
harmless by the Corporation from and against any and all liability or claims of
liability to which such person may be subjected by reason of any act done or
omitted to be done in good faith with respect to the administration of the Plan,
including all expenses reasonably incurred in the Participant’s defense in the
event that the Corporation fails to provide such defense.
(d) Rights to Employment. Participation in the Plan shall not confer upon any
Participant any right with respect to continued employment by the Corporation.
(e) Expenses. All expenses of administering the Plan shall be borne by the
Corporation.
(f) Other Plans. Nothing contained herein shall prevent the Corporation from
establishing or maintaining other plans in which Participants in this Plan may
also participate.
(g) Facility of Payment. When, in the Plan Administrator’s opinion, a
Participant or Beneficiary is under a legal disability or incapacitated in any
way so as to be unable to manage the Participant’s or Beneficiary’s financial
affairs, the Plan Administrator may direct that the amount of the Participant’s
or Beneficiary’s payment hereunder be made to the Participant’s or Beneficiary’s
legal representative or to another person for such Participant’s or
Beneficiary’s benefit, or the Plan Administrator may direct that such amount be
applied for the benefit of the Participant or Beneficiary in any way the Plan
Administrator considers advisable.
(h) Notices. Any communication, statement or notice addressed to a Participant
who is a current Employee at his work location or to a former Employee at his
last post office address shown on his employer’s records, will be binding upon
the Participant for all purposes of the Plan. Neither the Plan Administrator nor
the Corporation shall be obliged to search for or ascertain the whereabouts of
any Participant. For purposes of this Section 15(h), the term “Participant”
includes any person entitled by reason of a Participant’s death or legal
disability to that Participant’s deferred Covered Compensation under the Plan.
(i) Records. All records held by Corporation Compensation with respect to an
Employee shall be binding upon everyone for purposes of the Plan.
16. Amendment and Termination. The Corporation, by a resolution of the
Committee, may amend or terminate the Plan at any time; provided, however, that,
except as may otherwise be required by law, no such amendment to or termination
of the Plan shall reduce the benefits to which a Participant (or his
Beneficiary) is entitled under the Plan as of the date of such amendment or
termination. The Chief Executive Officer or the Head of Human Resources of the
Corporation may amend the Plan in any non-material respect. Whether the
amendment is material or not shall be determined by Chief Executive Officer or
Head of Human Resources in his sole discretion.

5



--------------------------------------------------------------------------------



 



17. Financing of Plan Benefits. Any benefits payable to a Participant or
Beneficiary under the Plan shall be financed from the general assets of the
Participant’s employer, and no Participant, Beneficiary or group of Participants
and/or Beneficiaries shall acquire any claim upon any specific asset of an
employer solely by reason of his being a Participant or Beneficiary under the
Plan. This paragraph shall not prohibit the Corporation from transferring assets
to a grantor trust for the purpose of providing benefits hereunder, which
grantor trust shall remain subject to the claims of the Corporation’s creditors.
The accounting and recordkeeping of this Plan shall be entirely separate from
any other plan.
18. Gender and Number. Words denoting the masculine gender shall include the
feminine and neuter genders, the singular shall include the plural and the
plural shall include the singular wherever required by the context.
19. Severability. The Plan is intended to comply in all aspects with applicable
law and regulation, including Section 16 of the Exchange Act and Rule 16b-3 of
the Securities Exchange Commission. If any provision of the Plan shall be held
invalid, illegal or unenforceable in any respect under applicable law and
regulation, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby, and the
invalid, illegal or unenforceable provision shall be deemed null and void;
provided however, that, to the extent permissible by law, any provision which
could be deemed null and void shall first be construed, interpreted or revised
retroactively to permit the Plan to comply with all applicable laws.
20. Benefits Intended for Select Group of Management or Highly Compensated
Employees. This Plan is intended to be maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees and shall be interpreted and administered accordingly.
21. Controlling Laws. To the extent not superseded by Federal law, the laws of
Illinois, without regard to its laws of conflict, shall be controlling in all
matters relating to the Plan.

6